DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Objections
Claims 3 and 9 are objected to because of the following informalities:  In claim 3, line 1, the limitation "the detachable sensor module" lacks antecedent basis for in the claims and should be read as '-- a detachable sensor module --'.
In claim 9, line 3, the limitation "and not into direct contact with the fluid" is grammatically incorrect and should read as '-- and not in direct contact with the fluid --'.   Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting "temperature detection means," in claims 7, and 14; "means for placing the sensor," in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The limitation “temperature detection means” is described in the disclosure as a temperature sensor (see claim 9).
The limitation “means for placing the sensor” is described in the disclosure as outer/inner surfaces of the body, casing or cam or a recess (see pages 10 and 3).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claim(s) 1-6, 12, 13, and 15 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Tseng (US 2015/0292187 A1).
In regards to claims 1 and 6, Tseng teaches a smart monocontrol cartridge for taps (see figs. 1 and 13) comprising: a casing (10, 11, 23, 34, 221) which houses therein: a channel for a fluid, (at least outlet 33), a mobile body (11, 221) which comprises a cavity in which a mobile cam (cam shaft 214, see fig. 14) is located (see figs. 13-16), the mobile cam being coupled by a rotator (level 22) to the mobile body by means of an axis (see figs. 13-16), a sensor (53) to detect a position of the mobile cam (see paragraph 54), which is a Hall Effect sensor (see paragraph 56); and a magnet (elements 51); wherein the magnet is arranged in the casing (51 within 221, see fig. 14) or in the mobile body (51 within 11, see fig. 2) and the sensor is arranged in the mobile cam; or the sensor is arranged in the casing or in the mobile body (53 within 23, see fig. 14) and the magnet is arranged in the mobile cam, and the sensor is arranged to sense the magnetic field generated by the magnet (hall sensor is known to sense the magnetic field, see paragraph 56) so that a modification of an inclination of the cam can be determined based on a variation of the magnetic field sensed by the sensor (rotation of the level to various angles is judged by the variation in the magnetic field as measured by the hall sensor 53 with respect to the plurality of magnetic elements, see paragraphs 61-66; opening or closing of the valve is established from the sensing signal from the magnetic sensing device, see paragraph 54).
In regards to claim 2, Tseng teaches that one of the sensor (52, 53) or the magnet (elements 51) is placed in a cavity in the interior of a detachable sensor module (module 511 holding elements 51, where module 510 is attachable and detachable via bolt 512, see fig. 19 and paragraph 60; Also sensor 53 and 52 placed within the cavity of the base 221, see figs. 14 and 20-23).
In regards to claim 3, Tseng teaches that the detachable sensor module (510, 511) is placed in a recess of the mobile cam (510, 511, placed in a recess above 226 within groove 227 of fence 224, see fig. 20 and paragraph 60).
In regards to claim 4, Tseng teaches that one of said sensor or said magnet (elements 51) is arranged in the mobile body (511 within 221, see fig. 14 and 20-21).
In regards to claim 5, Tseng teaches that the magnet (elements 51) is placed in a recess of the mobile body (elements 51 placed in a recess of rack 511, above 226 within groove 227 of fence 224, see fig. 20 and paragraph 60).
In regards to claim 12, Tseng teaches a sensor (53) arranged to sense the magnetic field generated by a magnet (see paragraphs 56 and 64), and means for placing the sensor in the mobile cam or means for placing the sensor in the casing or body (loop 55 for placing the sensor 53 over 212-214, see figs. 14-16).
In regards to claim 13, Tseng teaches a detachable sensor module (module 511 holding elements 51, see fig. 19 and paragraph 60; Also sensors 53 and 52 placed within the cavity of the base 221, see figs. 14 and 20-23), an electronic module (400, 401) and a cable (wire 541) connecting said detachable sensor module and said electronic module (see figs. 14-16 and paragraph 57).
In regards to claim 15, Tseng teaches a method to control tilt/rotation of the cartridge (rotation position control of the lever 22 of the valve cartridge in different directions and at various angles, see figs. 21-23 and paragraphs 61 and 54).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 7-9  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tseng (US 2015/0292187 A1) as applied to claim 2 above and further in view of Gao (US 2019/0234055 A1).
In regards to claims 7 and 9, Tseng teaches the limitations of claim and further discloses an electronic module (400, 401) configured to house control circuit (see paragraphs 54 and 57) and the fluid flow pipe passes through the electronic module (see fig. 13).
However, Tseng does not explicitly teach a temperature detector to detect the temperature of a fluid.
Gao teaches a fluid temperature detector configured to detect temperature of the fluid flowing through pipe (213, see temperature sensor, paragraphs 84-85), where the temperature detector is connected on the fluid flow pipe (213) and located next to the wall of the pipe but not in direct contact with the fluid (see paragraph 84).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified tap and cartridge system of Tseng by providing a temperature detector within the electronic module and next to the fluid flow channel and not in direct contact with the fluid based on the teachings of Gao in order to prevent users from being exposed to extremely cold or hot temperatures by controlling the temperature of the mixed water based on the sensed temperature of the water.
In regards to claim 8, Tseng as modified teaches a flexible cable (wire 541) connecting the electronic module (401) and the detachable sensor module (see figs. 14-16 and paragraph 57).

Claims 10 and 11  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tseng (US 2015/0292187 A1) as applied to claim 2 above and further in view of Esche (US 2016/0238152 A1).
In regards to claim 10, Tseng as modified teaches that the detachable sensor module includes an upper contact circuit (circuit 54 with diode 542, see figs. 14-15 and paragraphs 57-58).
However, Tseng does not explicitly teach that the circuit is in contact with a display.
Esche teaches a system of communicating the position of the mechanical valve of a faucet (see paragraph 45) and an annunciator circuit as part of the system, where the display screen (see paragraph 79) displays the temperature of the fluid (see paragraphs 79, 96).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified tap and cartridge system of Tseng by providing a display in contact with the upper contact circuit of the detachable sensor module based on the teachings of Esche in order to allow the user to be informed of the temperature of the fluid flowing through the faucet (see paragraph 96).
In regards to claim 11, Tseng as modified teaches that the mobile cam has a recess (grooves and steps on the outer surface of the sleeve 213 for the cam shaft 214, see figs. 14-16) adapted for fixating an external handle (lever 22) of a monocontrol tap (assembly of lever 22 fixed over sleeve 213, and sleeve 226 covering the shaft 214, see figs. 13-17).
However, Tseng does not explicitly teach that the recess is adapted to receive a gasket.
Esche teaches a gasket (o-ring 134, 234, see figs. 21-23), placed in a recess (groove 301) of the valve lifter part (300, see figs. 21-23 and paragraph 115).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified mobile cam in the system of Tseng by providing a recess on the mobile cam to be adapted to place a gasket therein for fixating an external handle of a monocontrol tap based on the teachings of Esche in order to securely seal the body of the valve with the handle and the cam (see claim 16, Esche).

Claim 14  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tseng (US 2015/0292187 A1) as applied to claim 12 above and further in view of Gao (US 2019/0234055 A1).
In regards to claim 14, Tseng does not explicitly teach a temperature detector to detect the temperature of a fluid.
However, Gao teaches a fluid temperature detector configured to detect temperature of the fluid flowing through pipe (213, see temperature sensor, paragraphs 84-85), where the temperature detector is connected on the fluid flow pipe (213) and located next to the wall of the pipe but not in direct contact with the fluid (see paragraph 84).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified tap and cartridge system of Tseng by providing a temperature detector within the electronic module and next to the fluid flow channel and not in direct contact with the fluid based on the teachings of Gao in order to prevent users from being exposed to extremely cold or hot temperatures by controlling the temperature of the mixed water based on the sensed temperature of the water.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MERAJ A SHAIKH/Examiner, Art Unit 3763

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763